DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 June 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to submission filed 01 June 2022 for application 16/477,251. Claims 1, 9, and 11 have been amended. Claim 4 has been cancelled. Claims 13 and 14 have been newly added. Currently claims 1-3 and 5-14 are pending and have been examined.
The Double Patenting rejection on claims 1, 2, 5-10, and 12 has been withdrawn in view of the Terminal disclaimer filed on 02 May 2022.


Response to Arguments
Applicant’s arguments, see pages 7 and 8 of remarks, filed 01 June 2022, with respect to the rejection of claims 1-3 and 5-14 under 35 USC § 101 have been fully considered but are not persuasive because the amended claim limitations do not integrate the abstract idea into a practical application.
Regarding applicant’s arguments on page 7 (last paragraph) and page 8 (first paragraph), that the claim language is directed to achieve computer simulation of a target and that this means that the claim language is directed to a practical application of any alleged judicial exception, via improving such simulation, and on this basis submits that the pending claims are patent eligible.
Examiner’s response: Examiner respectfully disagrees because as explained in the detailed rejection below, the limitation of, estimating a scenario representing an aspect of change of a target, is considered to be an abstract idea in Step 2A, prong 1 of the 101 analysis because under the broadest reasonable interpretation, it can be performed in the mind or with a pencil/paper. And, the simulator is considered to be an additional element in Step 2A prong 2 of the analysis and is recited so generically  that it represents no more than mere instructions to apply the judicial exception on a computer and as discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. Moreover, although applicant argues that the claim language is directed to a practical application via improving such simulation, it appears that the improvement is in the abstract idea and as disclosed in MPEP 2106.05(a) it is important to note that the judicial exception alone cannot provide the improvement. Applicant appears to assert that this limitation amounts to an improvement in a technology allowing for better simulation but an improvement to a judicial exception is not indicative of integration into a practical application and is still considered to be a judicial exception. Hence, the claims are not patent eligible.

Regarding applicant’s arguments on page 8 (paragraphs 2 & 3), that claims 13 and 14 are practical applications and that target crop and traffic on expressways are not abstract ideas.
Examiner’s response: Examiner respectfully disagrees that claims 13 and 14 are practical applications because although target crop and traffic on expressways are not abstract ideas the limitations in claims 13 and 14 have been identified as insignificant extra-solution activities that are either data output or descriptive data and are therefore not indicative of integration into a practical application as explained in the detailed rejection below. Furthermore, as discussed in MPEP 2106.05(h), employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular technological environment (target crop or traffic on expressways), does not add significantly more, and thus fails to add an inventive concept to the claim. Therefore, even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. Hence, the claim is not patent eligible.

Regarding applicant’s arguments, see pages 8 and 9, with respect to the newly added feature “the outliers being determined by using a distance between points including a state value representing the state and the possibility” as recited in independent claim 1 (and similarly in independent claims 9 and 10).
Examiner’s response: The arguments have been considered but are moot because the new ground of rejection (citing new reference Yang et al (Outlier Detection with Globally Optimal Exemplar-Based GMM, 2009) for teaching the new limitation) does not rely on any reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 5-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards abstract ideas without significantly more. 

Regarding claim 1
According to the first step (Step 1) of the 101 analysis, claim 1 is directed to an information processing system comprising a processor (manufacture) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
In the next step (Step 2A, prong 1) of the analysis, the limitations of, to estimate a scenario representing an aspect of change of a target; determine relevance between state information representing the state of the target and a possibility of the scenario representing the aspect of change of the state information by using a specified set among sets that include the state information included in the scenario and the possibility of the scenario, the outliers being determined by using a distance between points including a state value representing the state and the possibility; and determine the state information for the target in a case that the possibility satisfies a predetermined selection criterion based on the determined relevance, under the broadest reasonable interpretation, cover performance of these limitations in the mind or with pencil/paper. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, the limitations, the information processing apparatus comprising: a simulator configured, a memory storing instructions and a processor connected to the memory and configured to execute the instructions to, are considered to be additional elements and it does not integrate the abstract idea into a practical application because the additional elements are recited so generically (no details whatsoever are provided other than that it is an information processing apparatus comprising a simulator, memory storing instructions and a processor connected to the memory and configured to execute the instructions) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. 
In the last step (Step 2B) of the analysis, the additional elements do not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, an information processing apparatus comprising a simulator configured, a memory storing instructions and a processor connected to the memory and configured to execute the instructions is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 2
In step (Step 2A, prong 1) of the analysis, the limitation, configured to calculate the state information with maximum probability, under the broadest reasonable interpretation, cover performance of this limitation in the mind or with pencil/paper. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, the limitation, the processor, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a processor) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. 
In the same step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, a processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 3
In step (Step 2A, prong 1) of the analysis, the limitation, configured to calculate the possibility during a period included in the scenario based on the possibility, and the scenario includes possibilities at a plurality of timings, under the broadest reasonable interpretation, cover performance of this limitation in the mind or with pencil/paper. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, the limitation, the processor, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a processor) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. 
In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, a processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 5
In step (Step 2A, prong 1) of the analysis, the limitation, configured to classify the sets that includes the state information included in the scenario and the possibility of the scenario into a plurality of clusters, and suppress the outliers by using the cluster having a largest number of the sets among the classified plurality of clusters, under the broadest reasonable interpretation, cover performance of this limitation in the mind or with pencil/paper. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, the limitation, the processor, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a processor) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. 
In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, a processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 6
In step (Step 2A, prong 1) of the analysis, the limitation, the relevance represents a convex function or a Gaussian function, just provides more details of the abstract idea of determining relevance that is recited in claim 1 and therefore still represents an abstract idea. 
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. 
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.



Regarding claim 7
In step (Step 2A, prong 1) of the analysis, the limitations of, configured to calculate the possibility during the period by average possibility of a plurality of scenarios, calculate a first weighted average of the state information by using, as a weight, the calculated possibility during the period, and calculate a second weighted average of the average possibility by using, as the weight, the calculated possibility during the period, and determine the relevance based on the first weighted average and the second weighted average, under the broadest reasonable interpretation, recites mathematical relationships and calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, the limitation, the processor, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a processor) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. 
In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, a processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding claim 8
In step (Step 2A, prong 1) of the analysis, the limitations of, to calculate the possibility during the period by average possibility of a plurality of scenarios, select state information and the average possibility that is within a predetermined range from a largest possibility during the period, and determine the relevance based on the selected state information and the selected possibility, under the broadest reasonable interpretation, covers performance of these limitations in the mind or with pencil/paper. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, the limitation, the processor, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a processor) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. 
In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, a processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. 
In the same step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, a processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 9
According to the first step (Step 1) of the 101 analysis, claim 1 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
In the next step (Step 2A, prong 1) of the analysis, the limitations of, an information processing method, comprising: estimating a scenario representing an aspect of change of a target; determining relevance between state information representing the a state of the target and a possibility of the scenario representing the aspect of change of the state information by using a specified set in which outliers are suppressed by a predetermined process among sets that include the state information included in the scenario and the possibility of the scenario, the outliers being determined by using a distance between points including a state value representing the state and the possibility; and determining the state information for the target in case that the possibility satisfies a predetermined selection criterion based on the determined relevance, cover performance of these limitations in the mind or with pencil/paper. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, the limitation, a calculation processing system, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a calculation processing system) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. 
In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, a calculation processing system is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 10
According to the first step (Step 1) of the 101 analysis, claim 1 is directed to a non-transitory recording medium (manufacture) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
In the next step (Step 2A, prong 1) of the analysis, the limitations of, a simulation function configured to estimate a scenario representing an aspect of change of a target; a relevance determination function configured to determine relevance between state information representing the state of the target and a possibility of the scenario representing the aspect of change of the state information by using a specified set in which outliers are suppressed by a predetermined process among sets that include the state information included in the scenario and the possibility of the scenario, the outliers being determined by using a distance between points including a state value representing the state and the possibility; and an evaluation processing function configured to determine the state information for the target in case that the possibility satisfies a predetermined selection criterion based on the relevance determined by the relevance determination function, cover performance of these limitations in the mind or with pencil/paper. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, the limitation, a non-transitory recording medium storing an information processing program causing a computer to achieve, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a non-transitory recording medium storing an information processing program for simulating a state of a target causing a computer to achieve some function) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. 
In the same step (Step 2A, prong 2), the limitation, for simulating a state of a target, is considered to be another additional element as it just explains the desirable result and so is not given any patentable weight as it does not limit the claim further. As discussed in MPEP 2106.05(f), the recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it".
In the last step (Step 2B) of the analysis, the additional elements do not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, a non-transitory recording medium storing an information processing program for simulating a state of a target causing a computer to achieve, is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 11
In step (Step 2A, prong 1) of the analysis, the limitation, configured to suppress the outliers by determining whether or not a position of the specified set is within a predetermined distance from an average position of all positions of all the sets, under the broadest reasonable interpretation, cover performance of this limitation in the mind or with pencil/paper. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, the limitation, the processor, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a processor) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. 
In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, a processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 12
In step (Step 2A, prong 1) of the analysis, the limitation, configured to calculate a number of clusters in each of the plurality of clusters, under the broadest reasonable interpretation, cover performance of this limitation in the mind or with pencil/paper. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. 
In the next step (Step 2A, prong 2) of the analysis, the limitation, the processor, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a processor) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. 
In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, a processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 13
In step (Step 2A, prong 2) of the analysis, the limitation of, wherein the processor is further configured to output state information representing a state of a target crop in accordance with a plant growth model based on observation information relating to the target crop, is considered to be an additional element and as recited represents insignificant extra-solution activity that is data output, because it is a mere nominal or tangential addition to the claim and is therefore not indicative of integration into a practical application. See MPEP 2106.05(g).
In the same step (Step 2A, prong 2) of the analysis, the limitations of, the plant growth model represents a relevance between observation information relating to a plant and a state of the plant, the observation information relating to the target crop includes, at least, one of a soil water amount, a leaf area index, a plant extension, and an in-leaf nitrogen concentration relating to the target crop, and the state information representing the state of the target crop includes a harvest amount of the target crop after a predetermined time elapses, are considered to be additional elements because it is simply describing the plant growth model, the observation information, and state information as descriptive data and selecting a particular data source or type of data to be manipulated and the courts have found them to be insignificant extra-solution activities according to MPEP 2106.05(g). Furthermore, they amount to generally linking the use of a judicial exception to a particular technological field or field of use. See MPEP 2106.05(h).
In the last step (Step 2B) of the analysis, the recitation of, wherein the processor is further configured to output state information representing a state of a target crop in accordance with a plant growth model based on observation information relating to the target crop, limitation amounts to insignificant extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”). These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept.
In the same step (Step 2B) of the analysis, the limitations, the plant growth model represents a relevance between observation information relating to a plant and a state of the plant, the observation information relating to the target crop includes, at least, one of a soil water amount, a leaf area index, a plant extension, and an in-leaf nitrogen concentration relating to the target crop, and the state information representing the state of the target crop includes a harvest amount of the target crop after a predetermined time elapses, amounts to insignificant extra solution activity of selecting a particular data source or type of data to be manipulated and is also considered to be well understood, routine, and conventional according to MPEP 2106.05(d)(II) Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Furthermore, as discussed in MPEP 2106.05(h), employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular technological environment, does not add significantly more, and thus fails to add an inventive concept to the claim. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 14
In step (Step 2A, prong 2) of the analysis, the limitation of, wherein the processor is further configured to output state information representing a state of traffic of expressways in accordance with a congestion model based on observation information relating to the expressways, is considered to be an additional element and as recited represents insignificant extra-solution activity that is data output, because it is a mere nominal or tangential addition to the claim and is therefore not indicative of integration into a practical application. See MPEP 2106.05(g).
In the same step (Step 2A, prong 2) of the analysis, the limitations of, the congestion model represents a relevance between the observation information relating to the expressways and a state of traffic on the expressways, the observation information includes, at least, one of a positions of congestion on the expressways, a flow speed of a vehicle at the positions, density of vehicles, a number of vehicles flowing into the expressways and a number of vehicles flowing out of the expressways, and the state information representing the state of the traffic of traffic of the expressways includes a time required for elimination of congestion at the positions, are considered to be additional elements because it is simply describing the plant growth model, the observation information, and state information as descriptive data and selecting a particular data source or type of data to be manipulated and the courts have found them to be insignificant extra-solution activities according to MPEP 2106.05(g). Furthermore, they amount to generally linking the use of a judicial exception to a particular technological field or field of use. See MPEP 2106.05(h).
In the last step (Step 2B) of the analysis, the recitation of, wherein the processor is further configured to output state information representing a state of traffic of expressways in accordance with a congestion model based on observation information relating to the expressways, limitation amounts to insignificant extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”). These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept.
In the same step (Step 2B) of the analysis, the limitations, the congestion model represents a relevance between the observation information relating to the expressways and a state of traffic on the expressways, the observation information includes, at least, one of a positions of congestion on the expressways, a flow speed of a vehicle at the positions, density of vehicles, a number of vehicles flowing into the expressways and a number of vehicles flowing out of the expressways, and the state information representing the state of the traffic of traffic of the expressways includes a time required for elimination of congestion at the positions, amounts to insignificant extra solution activity of selecting a particular data source or type of data to be manipulated and is also considered to be well understood, routine, and conventional according to MPEP 2106.05(d)(II) Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Furthermore, as discussed in MPEP 2106.05(h), employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular technological environment, does not add significantly more, and thus fails to add an inventive concept to the claim. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.

Claim Objections
Claim 14 is objected to because of the following informalities:  The phrase “…the state of the traffic of traffic or …” on line 10 is awkwardly worded..  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5-8, 11, and 12 recite the limitation "the information processing apparatus" in line 1.  There is insufficient antecedent basis for this limitation in the claims.
Claim 9 recites the limitation “the state” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claims 13 and 14 recite the limitation “the simulation apparatus” in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 6, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al (US 20160092782 A1) in view of Abrahamsen et al (IDENTIFYING COHERENT FLOWS IN AIR TRAFFIC, 2003) and further in view of Yang et al (Outlier Detection with Globally Optimal Exemplar-Based GMM, 2009).
Regarding claim 1
Hara teaches: An information processing system comprising: a simulator configured to estimate a scenario representing an aspect of change of a target ([0020] For example, the simulation part 120 performs a simulation that involves as agents a plurality of vehicles running in a city under each simulation condition, and calculates an attribute, such as a current position, of each agent at different points in time. In addition, the simulation part 120 can calculate the evaluation of the simulation of each scenario at each point in time, such as the maximum length of a traffic jam. Note: Simulation part corresponds to simulator);
a memory storing instructions ([0094] in this embodiment, the RAM 2020 and the external storage device or the like are collectively referred to as a memory, a storage part, a storage device or the like. [Claim 12] A machine-readable storage medium encoded with instructions); 
and a processor connected to the memory and configured to execute the instructions to ([0086] The computer 1900 according to this embodiment comprises a CPU peripheral section including a CPU 2000, a RAM 2020. [Claim 12] A machine-readable storage medium encoded with instructions executable by a processor): 
determine relevance between state information representing the state of the target and a possibility of the scenario representing the aspect of change of the state information by using a specified set among sets that include the state information included in the scenario and the possibility of the scenario ([0031] the following description will be made in the context of a specific example in which the information processing apparatus 10 regards a plurality of vehicles running in a city as agents and evaluates the lengths of traffic jams or the like caused by a traffic control, targets of the processing by the information processing apparatus 10 are not limited to such vehicles. [0020] For example, the simulation part 120 performs a simulation that involves as agents a plurality of vehicles running in a city under each simulation condition, and calculates an attribute, such as a current position, of each agent at different points in time. In addition, the simulation part 120 can calculate the evaluation of the simulation of each scenario at each point in time, such as the maximum length of a traffic jam. [0068] For example, first, the prediction part 180 predicts the evaluation ĝ.sub.p(x) of the simulation (the length of a traffic jam, for example). Note: Evaluation corresponds to the relevance); 
and determine the state information for the target in a case that the possibility satisfies a predetermined selection criterion based on the determined relevance ([0069] For example, the interruption part 190 can determine that the evaluation is good if the predicted evaluation is equal to or greater than a preset threshold (or smaller than the threshold), or determine that the evaluation is not good if the evaluation is smaller than the preset threshold (or equal to or greater than the threshold). For example, the interruption part 190 can determine that the evaluation is good if the predicted length of a traffic jam is smaller than a predetermined value).
However, Hara does not explicitly disclose: in which outliers are suppressed by a predetermined process, and the outliers being determined by using a distance between points including a state value representing the state and the possibility.
Abrahamsen teaches, in an analogous system: in which outliers are suppressed by a predetermined process ([Page 5.B.2-3, Column 1, Paragraph 2] Figure 4 shows two swaths (outliers suppressed)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information processing system of Hara to incorporate the teachings of Abrahamsen to use outliers which are suppressed by a predetermined process. One would have been motivated to do this modification because doing so would give the benefit of getting a final level of refinement as taught by Abrahamsen [Page 5.B.2-3, Column 2, Paragraph 2].
Yang teaches, in an analogous system: the outliers being determined by using a distance between points including a state value representing the state and the possibility ([Page 147, Column 1, Paragraph 1] The CLAD algorithm [19] derives the width from the data by taking a random sample and calculat-ing the average distance between the closest points. All the clusters whose density is lower than a threshold are declared as 'local' outliers while all those clusters which are far away from other clusters are declared as 'global' outliers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Hara and Abrahamsen to incorporate the teachings of Yang to use outliers being determined by using a distance between points including a state value representing the state and the possibility. One would have been motivated to do this modification because doing so would give the benefit of directly linking the quality of outlier detection to the quality of clustering as taught by Yang [Page 147, Column 1, Paragraph 1].
Regarding claim 3
The system of Hara, Abrahamsen, and Yang teaches: The information processing apparatus according to claim 1 (as shown above).
Hara further teaches: wherein the processor is configured to calculate the possibility during a period included in the scenario based on the possibility, and the scenario includes possibilities at a plurality of timings ([0020] The simulation part 120 performs an agent-based simulation that involves a plurality of agents under each of the plurality of simulation conditions. For example, the simulation part 120 performs a simulation that involves as agents a plurality of vehicles running in a city under each simulation condition, and calculates an attribute, such as a current position, of each agent at different points in time. In addition, the simulation part 120 can calculate the evaluation of the simulation of each scenario at each point in time, such as the maximum length of a traffic jam).

Regarding claim 5
The system of Hara, Abrahamsen, and Yang teaches: The information processing apparatus according to claim 1 (as shown above).
Hara further teaches: wherein the processor is configured to classify the sets that includes the state information included in the scenario and the possibility of the scenario into a plurality of clusters, by using the cluster having a largest number of the sets among the classified plurality of clusters ([0078] As shown in the drawing, the information processing apparatus 10 processes the scenarios to be simulated by sorting the scenarios into scenarios used for learning and prediction-target scenarios. [0080] The information processing apparatus 10 then uses the rest of all the scenarios as prediction-target scenarios to perform the prediction process.  Note: Fig 8 shows 2 clusters of scenarios).
However, Hara and Yang do not explicitly disclose: and suppress the outliers.
Abrahamsen teaches, in an analogous system: and suppress the outliers ([Page 5.B.2-3, Column 1, Paragraph 2] Figure 4 shows two swaths (outliers suppressed)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information processing apparatus of Hara to incorporate the teachings of Abrahamsen to use and suppress the outliers. One would have been motivated to do this modification because doing so would give the benefit of getting a final level of refinement as taught by Abrahamsen [Page 5.B.2-3, Column 2, Paragraph 2].

Regarding claim 6
The system of Hara, Abrahamsen, and Yang teaches: The information processing apparatus according to claim 1 (as shown above).
Hara further teaches: wherein the relevance represents a convex function or a Gaussian function ([0051] For example, the learning part 170 generates a prediction model that predicts an evaluation ĝ.sub.p(x) of the simulation from the characteristic data x according to the following formula 1. In formula 1, k(•) denotes a Gaussian kernel function).

Regarding claim 9
Hara teaches: An information processing method, by a calculation processing system, comprising: estimating a scenario representing an aspect of change of a target ([0020] For example, the simulation part 120 performs a simulation that involves as agents a plurality of vehicles running in a city under each simulation condition, and calculates an attribute, such as a current position, of each agent at different points in time. In addition, the simulation part 120 can calculate the evaluation of the simulation of each scenario at each point in time, such as the maximum length of a traffic jam. Note: Simulation part corresponds to simulator);
determining relevance between state information representing the state of the target and a possibility of the scenario representing the aspect of change of the state information by using a specified set among sets that include the state information included in the scenario and the possibility of the scenario ([0031] the following description will be made in the context of a specific example in which the information processing apparatus 10 regards a plurality of vehicles running in a city as agents and evaluates the lengths of traffic jams or the like caused by a traffic control, targets of the processing by the information processing apparatus 10 are not limited to such vehicles. [0020] For example, the simulation part 120 performs a simulation that involves as agents a plurality of vehicles running in a city under each simulation condition, and calculates an attribute, such as a current position, of each agent at different points in time. In addition, the simulation part 120 can calculate the evaluation of the simulation of each scenario at each point in time, such as the maximum length of a traffic jam. [0068] For example, first, the prediction part 180 predicts the evaluation ĝ.sub.p(x) of the simulation (the length of a traffic jam, for example). Note: Evaluation corresponds to the relevance); 
and determining the state information for the target in case that the possibility satisfies a predetermined selection criterion based on the determined relevance ([0069] For example, the interruption part 190 can determine that the evaluation is good if the predicted evaluation is equal to or greater than a preset threshold (or smaller than the threshold), or determine that the evaluation is not good if the evaluation is smaller than the preset threshold (or equal to or greater than the threshold). For example, the interruption part 190 can determine that the evaluation is good if the predicted length of a traffic jam is smaller than a predetermined value).
However, Hara does not explicitly disclose: in which outliers are suppressed by a predetermined process, and the outliers being determined by using a distance between points including a state value representing the state and the possibility.
Abrahamsen teaches, in an analogous system: in which outliers are suppressed by a predetermined process ([Page 5.B.2-3, Column 1, Paragraph 2] Figure 4 shows two swaths (outliers suppressed)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information processing system of Hara to incorporate the teachings of Abrahamsen to use outliers which are suppressed by a predetermined process. One would have been motivated to do this modification because doing so would give the benefit of getting a final level of refinement as taught by Abrahamsen [Page 5.B.2-3, Column 2, Paragraph 2].
Yang teaches, in an analogous system: the outliers being determined by using a distance between points including a state value representing the state and the possibility ([Page 147, Column 1, Paragraph 1] The CLAD algorithm [19] derives the width from the data by taking a random sample and calculat-ing the average distance between the closest points. All the clusters whose density is lower than a threshold are declared as 'local' outliers while all those clusters which are far away from other clusters are declared as 'global' outliers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Hara and Abrahamsen to incorporate the teachings of Yang to use outliers being determined by using a distance between points including a state value representing the state and the possibility. One would have been motivated to do this modification because doing so would give the benefit of directly linking the quality of outlier detection to the quality of clustering as taught by Yang [Page 147, Column 1, Paragraph 1].

Regarding claim 10
Hara teaches: A non-transitory recording medium storing an information processing program for simulating a state of a target causing a computer to achieve ([0090] The program provided to the hard disk drive 2040 via the RAM 2020 is stored in a recording medium. [0086] The computer 1900 according to this embodiment comprises a CPU peripheral section including a CPU 2000, a RAM 2020):
a simulation function configured to estimate a scenario representing an aspect of change of a target ([0020] For example, the simulation part 120 performs a simulation that involves as agents a plurality of vehicles running in a city under each simulation condition, and calculates an attribute, such as a current position, of each agent at different points in time. In addition, the simulation part 120 can calculate the evaluation of the simulation of each scenario at each point in time, such as the maximum length of a traffic jam. Note: Simulation part corresponds to simulator);
a relevance determination function configured to determine relevance between state information representing the state of the target and a possibility of the scenario representing the aspect of change of the state information by using a specified set among sets that include the state information included in the scenario and the possibility of the scenario ([0031] the following description will be made in the context of a specific example in which the information processing apparatus 10 regards a plurality of vehicles running in a city as agents and evaluates the lengths of traffic jams or the like caused by a traffic control, targets of the processing by the information processing apparatus 10 are not limited to such vehicles. [0020] For example, the simulation part 120 performs a simulation that involves as agents a plurality of vehicles running in a city under each simulation condition, and calculates an attribute, such as a current position, of each agent at different points in time. In addition, the simulation part 120 can calculate the evaluation of the simulation of each scenario at each point in time, such as the maximum length of a traffic jam. [0068] For example, first, the prediction part 180 predicts the evaluation ĝ.sub.p(x) of the simulation (the length of a traffic jam, for example). Note: Evaluation corresponds to the relevance); 
and an evaluation processing function configured to determine the state information for the target in case that the possibility satisfies a predetermined selection criterion based on the determined relevance determined by the relevance determination function ([0069] For example, the interruption part 190 can determine that the evaluation is good if the predicted evaluation is equal to or greater than a preset threshold (or smaller than the threshold), or determine that the evaluation is not good if the evaluation is smaller than the preset threshold (or equal to or greater than the threshold). For example, the interruption part 190 can determine that the evaluation is good if the predicted length of a traffic jam is smaller than a predetermined value).
However, Hara does not explicitly disclose: in which outliers are suppressed by a predetermined process, and the outliers being determined by using a distance between points including a state value representing the state and the possibility.
Abrahamsen teaches, in an analogous system: in which outliers are suppressed by a predetermined process ([Page 5.B.2-3, Column 1, Paragraph 2] Figure 4 shows two swaths (outliers suppressed)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information processing system of Hara to incorporate the teachings of Abrahamsen to use outliers which are suppressed by a predetermined process. One would have been motivated to do this modification because doing so would give the benefit of getting a final level of refinement as taught by Abrahamsen [Page 5.B.2-3, Column 2, Paragraph 2].
Yang teaches, in an analogous system: the outliers being determined by using a distance between points including a state value representing the state and the possibility ([Page 147, Column 1, Paragraph 1] The CLAD algorithm [19] derives the width from the data by taking a random sample and calculat-ing the average distance between the closest points. All the clusters whose density is lower than a threshold are declared as 'local' outliers while all those clusters which are far away from other clusters are declared as 'global' outliers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Hara and Abrahamsen to incorporate the teachings of Yang to use outliers being determined by using a distance between points including a state value representing the state and the possibility. One would have been motivated to do this modification because doing so would give the benefit of directly linking the quality of outlier detection to the quality of clustering as taught by Yang [Page 147, Column 1, Paragraph 1].

Regarding claim 11
The system of Hara, Abrahamsen, and Yang teaches: The information processing apparatus according to claim 1, wherein the processor is configured to (as shown above).
However, Hara and Yang do not explicitly disclose: suppress the outliers by determining whether or not a position of the specified set is within a predetermined distance from an average position of all positions of all the sets.
Abrahamsen teaches, in an analogous system: suppress the outliers by determining whether or not a position of the specified set is within a predetermined distance from an average position of all positions of all the sets ([Page 5.B.2-2, Column 2, Last Paragraph] In Figure 2, tracks 1 and 2 belong to cluster CIGl-C2GI-C3Gl while track 3 belongs to ClG2-C2G2-C3GI. If P = 50, tracks 1 and 2 would constitute a swath and track 3 would be an outlier).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information processing apparatus for simulating a state of a target of Hara to incorporate the teachings of Abrahamsen to suppress the outliers by determining whether or not a position of the specified set is within a predetermined distance from an average position of all positions of all the sets. One would have been motivated to do this modification because doing so would give the benefit of getting a final level of refinement as taught by Abrahamsen paragraph [Page 5.B.2-3, Column 2, Paragraph 2].

Regarding claim 12
The system of Hara, Abrahamsen, and Yang teaches: The information processing apparatus according to claim 5 (as shown above).
Hara further teaches: wherein the processor is configured to calculate a number of clusters in each of the plurality of clusters. (Note: Figures 7 and 8 show clusters within clusters).


Claims 2, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al (US 20160092782 A1) in view of Abrahamsen et al (IDENTIFYING COHERENT FLOWS IN AIR TRAFFIC, 2003)  and Yang et al (Outlier Detection with Globally Optimal Exemplar-Based GMM, 2009) and further in view of 三上 弾 et al (JP 5340228 B2) which will be referred to as R2.
Regarding claim 2
The system of Hara, Abrahamsen, and Yang teaches: The information processing apparatus according to claim 1, wherein the processor configured to (as shown above).
Hara further teaches: calculate the state information with probability ([0072] with a probability that depends on the evaluation predicted by the prediction part 180).
However, the system of Hara, Abrahamsen, and Yang does not explicitly disclose: maximum probability.
R2 teaches, in an analogous system: maximum probability ([8] having the maximum likelihood).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hara, Abrahamsen, and Yang to incorporate the teachings of R2 to use maximum likelihood. One would have been motivated to do this modification because doing so would give the benefit of calculating posture estimation result based on the posture of particles having the maximum likelihood (where posture corresponds to state) as taught by R2 [8].

Regarding claim 7
The system of Hara, Abrahamsen, and Yang teaches: The information processing apparatus according to claim 3, wherein the processor configured to (as shown above).
Hara further teaches: calculate the possibility during the period by average possibility of a plurality of scenarios ([0026] For example, the learning part 170 learns the correspondence between the characteristic data and the simulation results for a plurality of scenarios, and learns a prediction model that predicts the simulation results from the characteristic data at the midpoint of the simulations. [0038] The simulation part 120 can acquire the attributes of the agents at one or more midpoints of the simulation. For example, when the simulation part 120 simulates the behaviors of the agents in a period of 60 minutes, the simulation part 120 may acquire attributes of the agents at 30 minutes after the start of the simulation, which is a midpoint of the simulation. Note: Midpoint corresponds to average).
However, Hara, Abrahamsen, and Yang does not explicitly disclose: calculate a first weighted average of the state information by using, as a weight, the calculated possibility during the period, and calculate a second weighted average of the average possibility by using, as the weight, the calculated possibility during the period, and determine the relevance based on the first weighted average and the second weighted average.
R2 teaches, in an analogous system: calculate a first weighted average of the state information by using, as a weight, the calculated possibility during the period ([Abstract] performs weighting to the state prior probability distribution in accordance with the observation likelihood), and calculate a second weighted average of the average possibility by using, as the weight, the calculated possibility during the period ([8] Further, the posterior probability distribution estimation unit 12 calculates a set of particles weighted with a score corresponding to the calculated observation likelihood), 
and determine the relevance based on the first weighted average and the second weighted average ([8] Specifically, the estimation result calculation unit 13 calculates a posture estimation result (state estimation result value D3) based on a weighted average of particles representing the posterior probability distribution or the posture of particles having the maximum likelihood).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hara, Abrahamsen, and Yang to incorporate the teachings of R2 to calculate a first weighted average of the state information by using, as a weight, the calculated possibility during the period, and calculate a second weighted average of the average possibility by using, as the weight, the calculated possibility during the period, and determine the relevance based on the first weighted average and the second weighted average. One would have been motivated to do this modification because doing so would give the benefit of using the weight held by each particle as taught by R2 [9].

Regarding claim 8
The system of Hara, Abrahamsen, and Yang teaches: The information processing apparatus according to claim 3, wherein the processor configured to (as shown above).
Hara further teaches: calculate the possibility during the period by average possibility of a plurality of scenarios ([0026] For example, the learning part 170 learns the correspondence between the characteristic data and the simulation results for a plurality of scenarios, and learns a prediction model that predicts the simulation results from the characteristic data at the midpoint of the simulations. [0038] The simulation part 120 can acquire the attributes of the agents at one or more midpoints of the simulation. For example, when the simulation part 120 simulates the behaviors of the agents in a period of 60 minutes, the simulation part 120 may acquire attributes of the agents at 30 minutes after the start of the simulation, which is a midpoint of the simulation. Note: Midpoint corresponds to average), 
select state information and the average possibility that is within a predetermined range during the period, and ([0020] In addition, the simulation part 120 can calculate the evaluation of the simulation of each scenario at each point in time, such as the maximum length of a traffic jam. [0038] For example, when the simulation part 120 simulates the behaviors of the agents in a period of 60 minutes, the simulation part 120 may acquire attributes of the agents at 30 minutes after the start of the simulation, which is a midpoint of the simulation. Note: Midpoint corresponds to average and a period of 60 minutes corresponds to a predetermined range).
However, the system of Hara, Abrahamsen, and Yang does not explicitly disclose: from a large possibility.
R2 teaches, in an analogous system: from a large possibility ([8] having the maximum likelihood).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hara, Abrahamsen, and Yang to incorporate the teachings of R2 to use a large possibility. One would have been motivated to do this modification because doing so would give the benefit of calculating posture estimation result based on the posture of particles having the maximum likelihood (where posture corresponds to state) as taught by R2 [8].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hara et al (US 20160092782 A1) in view of Abrahamsen et al (IDENTIFYING COHERENT FLOWS IN AIR TRAFFIC, 2003)  and Yang et al (Outlier Detection with Globally Optimal Exemplar-Based GMM, 2009) and further in view of Richt (US 20180020622 A1).
Regarding claim 13
The system of Hara, Abrahamsen, and Yang teaches: The simulation apparatus according to claim 1 (as shown above).
Hara further teaches: wherein the processor is further configured to output state information representing a state of a target crop in accordance with a plant growth model based on observation information relating to the target crop ([0031] FIG. 2 shows a flow of a learning process performed by the information processing apparatus 10 according to one embodiment. In this embodiment, the information processing apparatus 10 performs processings of S110 to S170 to learn a prediction model that predicts an evaluation of a simulation. Although the following description will be made in the context of a specific example in which the information processing apparatus 10 regards a plurality of vehicles running in a city as agents and evaluates the lengths of traffic jams or the like caused by a traffic control, targets of the processing by the information processing apparatus 10 are not limited to such vehicles, and the information processing apparatus 10 can simulate the behavior of any other targets (such as human beings, animals or plants, microorganisms, robots, or particulates)).
However, the system of Hara, Abrahamsen, and Yang does not explicitly disclose: the plant growth model represents a relevance between observation information relating to a plant and a state of the plant, the observation information relating to the target crop includes, at least, one of a soil water amount, a leaf area index, a plant extension, and an in-leaf nitrogen concentration relating to the target crop, and the state information representing the state of the target crop includes a harvest amount of the target crop after a predetermined time elapses.
Richt teaches, in an analogous system: the plant growth model represents a relevance between observation information relating to a plant and a state of the plant ([0072]  The model can simulate plant growth and soil conditions every day (during growing seasons and fallow periods) for any time period when weather sequences are available or assumed. The model can account for farming and management practices such as tillage and residues, water balance, soil organic matter, nitrogen and phosphorous dynamics, heat balance, plant growth, plant development, presence of biotech traits, application of fungicides, application of pesticides, application of antimicrobials, application of nucleic acids, and application of biologicals), 
the observation information relating to the target crop includes, at least, one of a soil water amount, a leaf area index, a plant extension, and an in-leaf nitrogen concentration relating to the target crop ([0023]  leaf area index), 
and the state information representing the state of the target crop includes a harvest amount of the target crop after a predetermined time elapses ([0058] percent of plant by-product harvested (leaves, etc.). [0050] tracks changes in agronomic data associated with particular geographic locations over time. [0072]  The model can simulate plant growth and soil conditions every day (during growing seasons and fallow periods) for any time period).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hara, Abrahamsen, and Yang to incorporate the teachings of Richt wherein the plant growth model represents a relevance between observation information relating to a plant and a state of the plant, the observation information relating to the target crop includes, at least, one of a soil water amount, a leaf area index, a plant extension, and an in-leaf nitrogen concentration relating to the target crop, and the state information representing the state of the target crop includes a harvest amount of the target crop after a predetermined time elapses. One would have been motivated to do this modification because doing so would give the benefit of simulating plant growth and soil conditions every day as taught by Richt [0072].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hara et al (US 20160092782 A1) in view of Abrahamsen et al (IDENTIFYING COHERENT FLOWS IN AIR TRAFFIC, 2003)  and Yang et al (Outlier Detection with Globally Optimal Exemplar-Based GMM, 2009) and further in view Hoffberg (US 20100317420 A1).
Regarding claim 14
The system of Hara, Abrahamsen, and Yang teaches: The simulation apparatus according to claim 1 (as shown above).
Hara further teaches: wherein the processor is further configured to output state information representing a state of traffic of expressways in accordance with a congestion model based on observation information ([0009] FIG. 3 is a diagram for illustrating an example of a traffic control simulation to be processed by the information processing apparatus),
the congestion model represents a relevance between the observation information  and a state of traffic ([0010] FIG. 4 is a diagram showing an example of a situation of agents in the traffic control simulation; [0031] FIG. 2 shows a flow of a learning process performed by the information processing apparatus 10 according to one embodiment. In this embodiment, the information processing apparatus 10 performs processings of S110 to S170 to learn a prediction model that predicts an evaluation of a simulation. Although the following description will be made in the context of a specific example in which the information processing apparatus 10 regards a plurality of vehicles running in a city as agents and evaluates the lengths of traffic jams or the like caused by a traffic control, targets of the processing by the information processing apparatus 10 are not limited to such vehicles),
the observation information includes, at least, one of a positions of congestion on the expressways, a flow speed of a vehicle at the positions, density of vehicles, a number of vehicles flowing into the expressways and a number of vehicles flowing out of the expressways ([0020] For example, the simulation part 120 performs a simulation that involves as agents a plurality of vehicles running in a city under each simulation condition, and calculates an attribute, such as a current position, of each agent at different points in time. [0037] The simulation part 120 acquires attributes of the plurality of agents, including the states and movements of the agents, at a midpoint of the simulation. For example, the simulation part 120 acquires, as attributes, the current positions, the destinations and the like of the agents at the midpoint of the traffic control simulation. Note: Agent corresponds to vehicle),
and the state information representing the state of the traffic of traffic includes a time required for elimination of congestion at the positions ([0040] For example, the simulation part 120 may calculate the length of a traffic jam at one point in time or a plurality of points in time in the course of the traffic control simulation as a midpoint).
However, the system of Hara, Abrahamsen, and Yang does not explicitly disclose: relating to the expressways, on the expressways, of the expressways.
Hoffberg teaches, in an analogous system: relating to the expressways, on the expressways, of the expressways ([0598]  a highway. Note: Highway corresponds to expressway).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hara, Abrahamsen, and Yang to incorporate the teachings of Hoffberg to use expressways. One would have been motivated to do this modification because doing so would give the benefit of two cars traveling adjacent on a highway or parked near each other conducting a complete data exchange as taught by Hoffberg [0724].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Aoyama et al (US 8218450 B2) discloses Throughput Estimation Method And System. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAITANYA RAMESH JAYAKUMAR whose telephone number is (571)272-3369. The examiner can normally be reached Mon-Fri 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.R.J./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128